Case 1:20-cv-22721-FAM Document 32 Entered on FLSD Docket 08/13/2021 Page 1 of 1



                                 UNITED STATES DISTRICT COURT FOR THE
                                     SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division

                                   Case Number: 20-22721-CIV-MORENO

  MARIO HERNANDEZ,

                    Plaintiff,
  vs.

  EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION, JANET DHILLON, Chair of the
  Equal Employment Opportunity Commission,

                    Defendant.
  ----------------------'/

                                 ORDER GRANTING PROTECTIVE ORDER

          THIS CAUSE came before the Court upon Motion for a Protective Order (D.E. 27), filed on

  August 6, 2021.

          THE COURT has considered the motion, the response, the reply, pertinent portions of the record,

  and being otherwise fully advised in the premises, it is

          ADJUDGED that the motion is GRANTED.

          Plaintiff does not intend to call his wife, Sulena Hernandez, as a witness. She never worked at the

  EEOC and only met the Defendant once, while accompanying her husband on a work trip. The burden

  and embarrassment of this deposition of the non-party outweighs its utility, thus the Court grants the

  protective order.




                                                    FEDERIC     O NO
                                                           STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record
